DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, line 2, after “periodically” Applicant should replace “receiving” with “receive”, for clarity.  In line 5, Applicant should insert, “:” after “having”.  In line 8, “interrogating/detecting” is unclear.  Does Applicant mean, “interrogating or detecting”?  In line 10, Examiner recommends changing “a/each” to “a” for clarity.  Applicant does not mention “time period” in any previous part of the claim.
In line 12, “senor” should be “sensor”.
In line 15, after “time period”, Examiner recommends Applicant insert, “the method further comprising:”, for clarity.

Relative to claims 4 and 9, “camera capable of the visible identifying indicia” is unclear.  Does Applicant mean, “camera capable of detecting (or sensing) the visible identifying indicia”

Relative to claim 6, in line 8, “interrogating/detecting” is unclear.  Does Applicant mean, “interrogating or detecting”?  In line 10, Examiner recommends changing “a/each” to “a” for clarity.  In line 15, “senor” should be “sensor”.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-10 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the closest available prior art does not disclose:
A method for tracking one of more assets in a facility, comprising:
communicating with a vehicle moving in a facility having one or more assets to periodically receive information from the vehicle as it moves in the facility, 
the vehicle having: 
a geolocational sensor and a tag reader;
wherein the received information received in a time period includes information about the current location of the vehicle in the facility, and information about assets from tags detected by the tag reader during the corresponding time period, 
the detected tags are in the defined range of tag reader during the during the corresponding time period;
creating a time-based mapping of the locations of the one or more assets in the facility using the periodically received information, the creation of the time-based mapping includes collating the information received in each period to create overlapping sets of detected assets in range of the tag reader at each position of the vehicle;
displaying information about current locations of the one or more assets based on the mapping, and transmitting instructions to the vehicle based on the time based mapping.

Relative to claim 6, the closest available prior art does not disclose: 
An asset tracking system for tracking assets in a facility, comprising:
a vehicle capable of moving about a facility having one or more assets with identification tags;
the vehicle has: a geolocational sensor and a tag reader;
a processor capable of being in communication with the vehicle and capable of periodically receiving information from the vehicle as it moves in the facility, wherein the received information received in a time period includes the current location of the vehicle in the facility based on the geolocational sensor, and information about assets from tags during the corresponding time period,
the detected tags are in the defined range of tag reader during the during the corresponding time period;
the processor is further capable of creating a time-based mapping of the locations of the one or more assets in the facility using the periodically received information, wherein the creation of the time-based mapping includes collating the information received in each period to create overlapping sets of detected assets in range of the tag reader at each position of the vehicle; 
the processor displays information about current locations of the one or more assets based on the mapping, and the processor further transmits instructions to the vehicle based on the time based mapping, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655